                                United States District Court Southern District of New York


Rutgers Casualty Insurance Company                                                                 Index Number: 1:20-cv-03622-ER
                                                                     Plaintiff(s),                 Filed On: 5/8/2020
vs.                                                                                                Court Date:

The Andrews Organization, et al
                                                                     Defendant(s).                 AFFIDAVIT OF SERVICE


STATE OF NewYork: COUNTY OF Nassauss:

1, Anthony Schultz, being duly sworn deposes and says deponentis not a party to this action andis over the age of eighteen years and
resides in the state of New York. That on 6/8/2020 at 12:27 PM at 132 Perry Street, New York, NY 10014, deponent served the within
Summons in a Civil Action & Complaint bearing Index # |:20-cv-03622-ER on Ali Keshavarz defendant therein named (the intended
recipient).

SUITABLE AGE PERSON: Bydelivering a true copy of each to Nova Lee, Doorman a person of suitable age and discretion. That
person wasalso asked by deponent whether said premises was the defendant's Home within the state and the reply wasaffirmative.

On 6/9/2020 Deponent also enclosed a copyof same in a postpaid sealed wrapperproperly addressed to defendant at defendant's Home
at 132 Perry Street, New York, NY 10014 by First Class Mail marked Personal & Confidential and deposited said wrapperin (a post
office) official depository under exclusive care and custody of the United States Postal Service within New York State.

DESCRIPTION: Deponent describes the individual served to the best of deponent's ability at the time and circumstancesof service as
follows:

Gender: Male Race/Skin: Black Age: 62 Weight: 185lbs Height: 5'10 Hair: Bald Glasses: No Other:

COMMENTS: **Your Deponent was Denied Access to 132 Perry Street, Unit 2C, New York, NY 10014 after Doorman, Nova Lee
Spoke to Defendant Ali Keshavarz on Lobby Phone and advised Doorman, Nova Lee to Accept said Documents ontheir behalf**

MILITARY SERVICE: | Asked the Person Spoken to whether defendant was in active military service of the United States or of the
State of New York in any capacity whatever, and received a negative reply. The source of my information and the grounds of my belief
are the conversations and observations above narrated. Upon information and belief [ averthat the defendant is not in the military
service of New York State or of the United States as that term is defined in either the State or Federal statutes.


                LAURENA. VASIL                                .
       NOTARY PUBLIC, Siate of New York                AO    et.
                  O1VAG184115                         CX ee
            Qualified in Nassau County       4},            Anthon          cit      “                                     Ee
       Commission Expires May 29, sot                       Lice Z#08            Zo                                       ‘ aE:
                                                                                                                          [aye


|eh
                                                                                                                                       t




                                      € me, a notary public, on this           pM        day of (yM 2020,
                                  \                                                            C
Ney Public

Job # 215795                                                                                             Client Reference: MSSSV 2 of 3
                              TMS Service Inc, 600 Op Country Roap, Ro 318, GARDEN City, NY 1 I 530
